Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11023113 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9, and 17 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “activating, by the at least one computing device, one of multiple manipulation modes that each indicate a different type of rotational movement of the digital object around the axis of manipulation based on a length of the activation gesture; detecting, by the at least one computing device, removal of the activation gesture, the activated manipulation mode remaining active when the activation gesture is removed” in the specific combinations as recited in claim 1.
As to claim 9:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “activate one of multiple manipulation modes that each indicate a different type of rotational movement of the digital object around the axis of manipulation based on a length of the activation gesture; detect removal of the activation gesture, the activated manipulation mode remaining active when the activation gesture is removed” in the specific combinations as recited in claim 9.
As to claim 17:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “activating, by the at least one computing device, one of multiple manipulation modes that each indicate a different type of rotational movement of the digital object around the axis of manipulation based on a length of the activation gesture, the activated manipulation mode remaining active when the activation gesture is removed” in the specific combinations as recited in claim 17.
Claims 2-8, 10-16, and 18-20 depend on one of independent claims 1, 9,and 17, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173